Citation Nr: 1445438	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  14-06 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased rating for post traumatic stress disorder (PTSD), evaluated as 30 percent disabling, on the basis of substitution.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1951 to July 1953.  He was awarded, in part, the Purple Heart Medal with Oak Leaf Cluster.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  By that rating action, the RO continued a 30 percent rating assigned to the service-connected PTSD.  The Veteran appealed this rating action to the Board.  Jurisdiction of the appeal currently resides with the Louisville, Kentucky RO. 

In November 2013, six months after the Veteran's death in June 2013, VA received from the appellant VA Form 21-0847, Request for Substitution of Claimant upon Death of Claimant.  Records in the claims files, to include correspondence to the Veteran from the RO, dated in February 2014, reflect that the Appellant was considered to be the eligible claimant for substitution in the Veteran's appeal.

In an October 4, 2011, statement from the Veteran's representative, he appears to have raised the issue of secondary service connection for Parkinson's disease/dementia.  This matter has not been considered by the RO.  Accordingly, it is referred to the RO for appropriate clarification/action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The evidence of record shows that the Veteran's service-connected PTSD was manifested by symptoms, such as sleep impairment, persistent increased arousal, avoidance and re-experiencing of trauma consistent with symptoms of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 30 percent for service-connected PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  See, also, the United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004). 

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the United States Court of Appeals for the (Federal Circuit) held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case) was required. 

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id. 

The Veteran received VCAA notification of his increased evaluation claim in November 2011 prior to the appealed January 2012 rating action.  The duty to notify the Veteran has been satisfied under the circumstances of this case.  38 U.S.C.A. § 5103. 

Regarding VA's duty to assist the Veteran with his increased evaluation claim on appeal, service treatment records, post-service VA examination and treatment reports, to include those uploaded to his Virtual VA electronic claims file, and the Veteran's and his representative's statements, have been associated with the claims file. 

The Veteran was afforded VA PTSD examinations in July 2010 and March 2011.  Copies of these examination reports are contained in the claims files. 

Accordingly, the Board finds that there is no further assistance that would be reasonably likely to substantiate the increased evaluation claim analyzed in the decision below. 

II. Laws and Regulations

Increased Rating-general criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3 (2013).  The veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Disability evaluations are determined by comparing a veteran's symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD-criteria

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, Diagnostic Code 9411, and the disability is rated under the General Rating Formula for Mental Disorders.  Under this formula, a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily), with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2013).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130 (2013). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered. See 38 C.F.R. § 4.126(a) (2013).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability associated with a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b) (2013).

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on 

the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

More recently, in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32). An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (2013); VAOPGCPREC10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995). 

According to the DSM-IV, GAF scores ranging 51 to 60 reflect more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co-workers]. Scores ranging from 41 to 50 reflect serious symptoms [e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting] or any serious impairment in social, occupational or school functioning [e.g., no friends, unable to keep a job].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication [e.g., speech is at times illogical, obscure, or irrelevant] or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood [e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school].

III. Analysis

The Board finds that the preponderance of the evidence of record is against an increased rating to 50 percent for the service-connected PTSD.  The evidence of record, namely VA PTSD examination reports, dated in July 2010 and March 2011, and VA treatment reports, dated from April 2010 to July 2013, to include those uploaded to the Veteran's Virtual VA electronic claims file, show that his PTSD was manifested by symptoms, such as persistent avoidance, increased arousal and re-experiencing of trauma, as well as sleep impairment.  (See July 2010 PTSD examination report).  The symptoms are substantially similar to such symptoms as described in the rating criteria for his assigned 30 percent disability rating. See Mauerhan, 16 Vet. App. at 442-44.  

Although the Veteran demonstrated symptoms listed in the examples for the next higher, 50 percent, disability rating, such as a saddened and blunted affect, difficulty with concentration, impaired speech (i.e., diminished, hesitant and monotonous speech), impaired judgment and insight (he was found to have been incompetent for VA purposes), memory loss and delusions, VA clinicians, notably, a March 2011 VA psychiatrist, attributed these symptoms to dementia caused by the Veteran's non-service-connected Parkinson's Disease.  The March 2011 VA psychiatrist opined that while it was more than a 50 percent probability that the Veteran had been affected by his PTSD [symptoms] in the past, his dementia had erased whatever [PTSD] memories might have troubled him.  In essence, the Veteran's non-service-connected dementia had reduced his PTSD symptoms.  (See March 2011 VA examination report).  

The March 2011 VA psychiatrist's conclusion is consistent with a July 2010 VA psychiatrist's finding that the Veteran's intellectual deterioration was secondary to his Parkinson's Disease, and that there had been a somewhat reduced intensity of his PTSD symptoms.  The July 2010 VA psychiatrist noted that the Veteran had not been seen by any mental health professional for two (2) years and that during that time, his PTSD symptoms had not increased.  (See July 2010 VA PTSD examination report).  VA treatment reports, dated in March 2013, contain diagnoses of dementia due to Parkinson's Disease with delusions.  (See March 2013 VA treatment reports, uploaded to the Veteran's Virtual VA electronic claims file at page (pg.) 340)). 

Regarding social impairment, during the appeal, the Veteran was able to maintain effective social relationships.  When examined by VA in July 2010, the VA psychiatrist noted that the Veteran had a good relationship with his spouse to whom he had been married for over 50 years and children.  He also had many church and Freemason friends.  He was assigned a GAF score of 60.  At the close of the March 2011 VA examination, the examining psychiatrist assigned the Veteran a GAF score of 40.  However, and as noted previously herein, the March 2011 VA psychiatrist attributed the Veteran's deterioration to dementia caused by his non-service-connected Parkinson's disease.  Furthermore, and with regards to industrial impairment, the July 2010 and March 2011 VA psychiatrists, as well as a July 2010 VA Physician's Assistant, uniformly concluded that the Veteran was not unemployable as a result of his PTSD, but rather his other medical conditions, primarily his Parkinson's disease.  (See July 2010 VA PTSD and General Medical examination reports and March 2011 VA PTSD examination reports).  

Concerning industrial impairment, the Veteran's representative has maintained that in light of the March 2011 VA psychiatrist's statement that it was more than a 50 percent probability that the Veteran had been affected by his PTSD in the past, that VA should use his symptomatology from his past medical history in determine his current level of severity.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran's representative in March 2012).  The Board notes that when an increase in the level of a service-connected disability is at issue, the 
primary concern is the present and current (then) level of disability.  Francisco, supra. 

IV. Hart Considerations

The Veteran's PTSD symptoms have remained constant throughout the course of the period on appeal as demonstrated by similar VA examinations in July 2010 and 
March 2011, and VA treatment reports, dated from April 2010 to July 2013.  As noted above, the Veteran's deterioration has been attributed to his dementia that is the result of his non-service-connected Parkinson's Disease, and not his PTSD.  As such, staged ratings are not warranted for the service-connected PTSD.  See Hart, supra. 

V. Total Disability Rating Based on Individual Unemployability due to service-connected disability (TDIU)

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  VA psychiatrists in July 2010 and March 2011 have uniformly concluded that the Veteran is unable to maintain employment due to medical reasons, namely his non-service-connected Parkinson's Disease, and not his PTSD.  Thus, referral for TDIU is not warranted.

VI. Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2013).  In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2013). 

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the Veteran's disability from his service-connected PTSD.  As detailed above, to the extent the symptomatology of the Veteran's PTSD was not specifically referenced in the rating criteria, pursuant to 

Mauerhan, supra, and Vazquez-Claudio, supra, the Board took into account the effect all of his symptoms have upon his functional ability particularly the extent of occupational and social impairment to include whether they result in deficiencies in most areas to include those referenced in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's PTSD, and referral for consideration of an extraschedular rating for the disability itself is not warranted.  


ORDER

An increased disability rating in excess of 30 percent for the service-connected PTSD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


